Judge Clark
dissenting:
*209I see no reason to disturb the award of $3,276.44 to the plaintiff after jury trial in the District Court.
The plaintiff alleged and offered evidence tending to show a renegotiated new contract to cover a period of 30 months, as provided in Paragraph 2 of the printed contract. Defendant in his answer denied the new 30-month contract. Defendant also counterclaimed, alleging a renewal contract for a period of 12 months, and a breach by plaintiff, but the trial court directed a verdict for plaintiff on defendant’s counterclaim, and defendant did not contest the ruling on appeal. Under the circumstances the issues submitted were properly raised by the pleadings and the evidence and were sufficient to resolve all material controversies between the parties.
The two issues proposed by the majority were not necessary, and the second issue submitted in this case was raised by defendant’s evidence of the failure to deliver the uniforms in apt time.
I vote to affirm.